Settle, J.
In this action questions of title and' boundary to land arose upon the trial.
There was conflicting evidence, and at the conclusion of his Honor’s charge to the jury he remarked, “ I shall hold that the plaintiffs are justifiable in bringing this action.”
We cannot see, from the record that this remark had any proper connection with the case; and we are at a less to understand what bearing his Honor intended it to have upon the 'jury.
We think it possible — yes, highly probable — that the jury understood his Honor to intimate that the plaintiff had a good cause of action, and that the evidence would warrant, or in his language, justify them in returning a verdict for the plaintiff.
There must be a venire de novo.. Let this be certified.
Pee Cueiam. Yeni/re de novo.